Filed 01/30/19                                       Case 18-14338                                                   Doc 19
                                           United States Bankruptcy Court
                                          Eastern District of California
    In re:                                                                                  Case No. 18-14338-B
    Stephanie Dawn Holm                                                                     Chapter 7
             Debtor
                                             CERTIFICATE OF NOTICE
    District/off: 0972-1           User: admin                  Page 1 of 2                   Date Rcvd: Jan 28, 2019
                                   Form ID: 318                 Total Noticed: 33

    Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
    Jan 30, 2019.
    db             +Stephanie Dawn Holm,    338 E. Deodar Lane,    Lemoore, CA 93245-2019
    aty            +Kelly S. Bresso,    2490 Mariner Square Loop, Ste 260,     Alameda, CA 94501-1062
    22587134       +Bill Me Later,    Acct No 0750,    PO Box 105658,    Atlanta GA 30348-5658
    22636848        CMRE Financial Services INC,     3075 E Imperial Hwy Suite 200,    Brea CA 92821-6753
    22636847        Corinthian Reference Lab LLC,     6201 Southwest Blvd Ste 100,    Benbrook TX 76132-1068
    22587139       +Department of Education,     Acct No xx-xxxx-6258,    Fedloan Servicing,    PO BOX 530210,
                     Atlanta GA 30353-0210
    22587140       +Diplomat Specialty Infusion Group,     Acct No xx0564,    7458 Solution Center,
                     Chicago IL 60677-7004
    22587141       +Equifax,    P O Box 740241,    Atlanta GA 30374-0241
    22587142       +Experian,    P O Box 2002,    Allen TX 75013-2002
    22587143       +Fed Loan Servicing,    Acct No xxxxxxxxxxxxx0002,     P O Box 60610,    Harrisburg PA 17106-0610
    22587145       +Hunt Henriques,    Acct No 3001,    151 Bernal Road Suite 8,    San Jose CA 95119-1306
    22587144       +Hunt Henriques,    Acct No xxxx xx xxxx0321,    151 Bernal Road Suite 8,     San Jose CA 95119-1306
    22587146       +Hunt Henriques,    Acct No xxxx-xxxx-xxxx-6050,    151 Bernal Road Suite 8,
                     San Jose CA 95119-1306
    22587147       +Kings County Sheriffs Office,     Acct No xxxx-xxxx-xxxx-5306,
                     Kings County Sheriffs Civil Division,     1444 W Lacey Blvd,    Hanford CA 93230-5905
    22587149       +Kings Federal Credit Union,     Acct No xxxx-xxxx-xxxx-5306,    1415 W Lacey Blvd,
                     Hanford CA 93230-5906
    22587148       +Kings Federal Credit Union,     Acct No xxxxxxxxx0075,    1415 W Lacey Blvd,
                     Hanford CA 93230-5906
    22587150       +Phillips Cohen,    Acct No xxxxxxxxx xx xxxxx8840,     1002 Justison St,
                     Wilmington DE 19801-5148
    22587151       +Stanford Health Care,    Acct No xxxxx0484,    2465 Faber Place,     Palo Alto CA 94303-3316
    22587153       +The Moore Law Group,    Acct No xxxx-xxxx-xxxx-0985,     PO Box 25145,    Santa Ana CA 92799-5145
    22587154       +TransUnion,    P O Box 1000,    Chester PA 19016-1000

    Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
    tr             +EDI: FTGMANFREDO.COM Jan 29 2019 08:58:00      Trudi Manfredo,
                     377 W. Fallbrook Ave., Suite 102,   Fresno, CA 93711-6225
    smg             EDI: EDD.COM Jan 29 2019 08:58:00      Employment Development Department,
                     Bankruptcy Group, MIC 92E,   PO Box 826880,     Sacramento, CA 94280-0001
    smg             EDI: CALTAX.COM Jan 29 2019 08:58:00      Franchise Tax Board,    PO Box 2952,
                     Sacramento, CA 95812-2952
    cr             +EDI: RMSC.COM Jan 29 2019 08:58:00      Synchrony Bank,    c/o PRA Receivables Management, LLC,
                     PO Box 41021,   Norfolk, VA 23541-1021
    22587132        EDI: BANKAMER.COM Jan 29 2019 08:58:00      Bank of America,    Acct No xxxxxxxxxxxx6886,
                     Po Box 982238,   El Paso TX 79998
    22587133        EDI: BANKAMER.COM Jan 29 2019 08:58:00      Bank of America N A,    Acct No xxxx-xxxx-xxxx-6050,
                     P O Box 982234,   El Paso TX 79998-2234
    22587136        EDI: CAPITALONE.COM Jan 29 2019 08:58:00      Capital One,    Acct No xxxxxxxxxxxx2170,
                     15000 Capital One Dr,   Richmond VA 23238
    22587135       +EDI: CAPITALONE.COM Jan 29 2019 08:58:00      Capital One,    Acct No 3001,    P O Box 60599,
                     City of Industry CA 91716-0599
    22587138       +EDI: CITICORP.COM Jan 29 2019 08:58:00      Citibank N A,    Acct No xxxx-xxxx-xxxx-0985,
                     P O Box 6500,   Sioux Falls SD 57117-6500
    22587137       +EDI: CITICORP.COM Jan 29 2019 08:58:00      Citibank N A,    Acct No xxxx-xxxx-xxxx-5306,
                     P O Box 6500,   Sioux Falls SD 57117-6500
    22587152        EDI: RMSC.COM Jan 29 2019 08:58:00      Synchrony Bank,    Acct No 8168,    P O Box 105972,
                     Atlanta GA 30348-5972
    22587155       +EDI: RMSC.COM Jan 29 2019 08:58:00      Wal-Mart Stores Inc,    Acct No 8168,    702 SW 8th Street,
                     Bentonville AR 72716-6209
    22587156       +EDI: RMSC.COM Jan 29 2019 08:58:00      Walmart,    Acct No 8168,   PO Box 530927,
                     Atlanta GA 30353-0927
                                                                                                   TOTAL: 13

                 ***** BYPASSED RECIPIENTS *****
    NONE.                                                                                          TOTAL: 0

    Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
    USPS regulations require that automation-compatible mail display the correct ZIP.

    Transmission times for electronic delivery are Eastern Time zone.
Filed 01/30/19                                                  Case 18-14338                                                                     Doc 19



    District/off: 0972-1                  User: admin                        Page 2 of 2                          Date Rcvd: Jan 28, 2019
                                          Form ID: 318                       Total Noticed: 33


                  ***** BYPASSED RECIPIENTS (continued) *****


    I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
    shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
    Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
    Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
    by the bankruptcy rules and the Judiciary’s privacy policies.
    Date: Jan 30, 2019                                            Signature: /s/Joseph Speetjens

    _

                                          CM/ECF NOTICE OF ELECTRONIC FILING

    The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
    system on January 28, 2019 at the address(es) listed below:
    NONE.                                                                                       TOTAL: 0
Filed 01/30/19                                                        Case 18-14338                                                        Doc 19

        Information to identify the case:
        Debtor 1              Stephanie Dawn Holm                                         Social Security number or ITIN   xxx−xx−1846
                              First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
        Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                              First Name   Middle Name   Last Name
        (Spouse, if filing)
                                                                                          EIN    _ _−_ _ _ _ _ _ _
        United States Bankruptcy Court Eastern District of California

        Case number: 18−14338



        Order of Discharge                                                                                                         12/15


        IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

                   Stephanie Dawn Holm
                   aka Stephanie Kilner
                   338 E. Deodar Lane
                   Lemoore, CA 93245


                   Dated:                                                        For the Court,
                   1/28/19                                                       Wayne Blackwelder , Clerk


        Explanation of Bankruptcy Discharge in a Chapter 7 Case

        This order does not close or dismiss the case,                           This order does not prevent debtors from paying
        and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
        any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                                 11 U.S.C. § 524(c), (f).
        Creditors cannot collect discharged debts
        This order means that no one may make any                                Most debts are discharged
        attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
        debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
        cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
        or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
        personally on discharged debts. Creditors cannot
        contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
        in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
        Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
        to pay debtors damages and attorney's fees.                              are discharged.
        However, a creditor with a lien may enforce a                            In a case involving community property: Special
        claim against the debtors' property subject to that                      rules protect certain community property owned
        lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
        For example, a creditor may have the right to                            not file a bankruptcy case.
        foreclose a home mortgage or repossess an
        automobile.

                                                                                                For more information, see page 2 >




        Official Form 318                                            Order of Discharge                               page 1
Filed 01/30/19                                         Case 18-14338                                                  Doc 19




        Some debts are not discharged                             Also, debts covered by a valid reaffirmation
        Examples of debts that are not discharged are:            agreement are not discharged.

             ♦ debts that are domestic support                    In addition, this discharge does not stop
               obligations;                                       creditors from collecting from anyone else who is
                                                                  also liable on the debt, such as an insurance
                                                                  company or a person who cosigned or
             ♦ debts for most student loans;                      guaranteed a loan.


             ♦ debts for most taxes;
                                                                   This information is only a general summary
             ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
               decided or will decide are not discharged           exceptions exist. Because the law is
               in this bankruptcy case;                            complicated, you should consult an
                                                                   attorney to determine the exact effect of the
                                                                   discharge in this case.
             ♦ debts for most fines, penalties,
               forfeitures, or criminal restitution
               obligations;

             ♦ some debts which the debtors did not
               properly list;


             ♦ debts for certain types of loans owed to
               pension, profit sharing, stock bonus, or
               retirement plans; and


             ♦ debts for death or personal injury caused
               by operating a vehicle while intoxicated.




        Official Form 318                             Order of Discharge                           page 2
